DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-7, 11-17 and 21-30 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 10/8/2021, with respect to claims 25-30 have been fully considered and are persuasive.  The rejection of the claims for the previous reasons has been withdrawn. 
	However, in the newly submitted claim set, it is impossible to determine what some of the structures are. Therefore, claims 25-30 are indefinite as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 25 is indefinite as it is impossible to determine what compounds are encompassed by the formulas in claim 25 reproduced here:
    PNG
    media_image1.png
    249
    405
    media_image1.png
    Greyscale
 The structures are too blurry to determine what compounds are intended to be claimed. Thus, the metes and bounds of the claim cannot be ascertained.
Claims 26 and 29 are indefinite as it is impossible to determine what compounds are encompassed by the formulas in claims 26 and 29 reproduced here:
    PNG
    media_image2.png
    236
    407
    media_image2.png
    Greyscale
 The structures are too blurry to determine what compounds are intended to be claimed. Thus, the metes and bounds of the claim cannot be ascertained.
Claims 27 and 30 are indefinite as it is impossible to determine what compounds are encompassed by the formulas in claims 27 and 30 reproduced here:
    PNG
    media_image3.png
    235
    545
    media_image3.png
    Greyscale
 The structures are too blurry to determine what compounds are intended to be claimed. Thus, the metes and bounds of the claim cannot be ascertained.

    PNG
    media_image4.png
    240
    422
    media_image4.png
    Greyscale
 The structures are too blurry to determine what compounds are intended to be claimed. Thus, the metes and bounds of the claim cannot be ascertained.

Allowable Subject Matter
2.	Claims 1-7, 11-17 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable for the reasons previously set forth in the Non-Final Rejection mailed 12/22/2020.

Conclusion
	Claims 1-7, 11-17 and 21-30 are pending.
	Claims 25-30 are rejected.
	Claims 1-7, 11-17 and 21-24 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 30, 2021            Primary Examiner, Art Unit 1759